Citation Nr: 0218722	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from March 1986 to May 
1988.

This matter came before the Board of Veterans' Appeals 
(Board/BVA) from an April 2001 determination by a 
Vocational Rehabilitation and Counseling Officer of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that the veteran was ineligible for 
vocational rehabilitation. 


REMAND

In his May 2001 notice of disagreement, the veteran 
specifically indicated that he wanted to appear personally 
for a hearing with regard to this matter.  On  his October 
2001 VA Form 9 (Appeal to the Board of Veterans' Appeals) 
he did not check any boxes indicating that he wanted the 
hearing to be a BVA hearing.      

Subsequent records do not show that the veteran has 
withdrawn his request for a hearing.  The veteran has not 
been scheduled for a hearing.  Inasmuch as RO hearings are 
scheduled by the RO, the case must be remanded for this 
purpose.  In light of the foregoing, the case is remanded 
to the RO for the following:

The RO should schedule the veteran for 
a personal hearing before a hearing 
officer at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



